Citation Nr: 0901972	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of right knee meniscectomy with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that continued a 10 percent rating for 
post operative right knee medial meniscectomy with 
degenerative arthritis.  

The veteran presented testimony at a personal hearing in 
April 2008 before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to a rating in excess of 10 
percent for service-connected residuals of right knee 
meniscectomy with degenerative arthritis.  At the April 2008 
hearing, the veteran testified that he had been seen at a VA 
orthopedic clinic in March 2008 for evaluation of his right 
knee.  He reported that the doctor stated that his right knee 
was about 60 to 70 percent deteriorated and that an 
artificial replacement might be needed, apparently based on 
an MRI the veteran had undergone.  The veteran was to have an 
appointment in May 2008 to determine if surgery should be 
scheduled for a total knee replacement.  The VA treatment 
records to which the veteran referred at his hearing are not 
in the claims file and should be secured prior to appellate 
review.  38 C.F.R. § 3.159(c)(4) (2008).  

The veteran testified that his right knee disability was 
worse since his VA Compensation and Pension examination in 
July 2006 and that a right knee total replacement was being 
considered.  He described his symptoms that included 
instability and tender scars.  He testified that his right 
knee disability affected his ability to work.  As the veteran 
has asserted that the severity of his service-connected right 
knee disability has increased since the most recent rating 
examination, an additional examination is appropriate.  38 
C.F.R. § 3.159(c); see Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, 
the Board finds that a remand is necessary to afford the 
veteran a VA examination in order to provide an accurate 
assessment of his present degree of disability.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

In addition, although the veteran has received notice 
regarding the type of evidence to be submitted to demonstrate 
a worsening of his right knee disability, the letter did not 
include the appropriate diagnostic codes or an explanation as 
to how the codes are used to evaluate the claim.   See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Therefore, 
upon remand, the RO should provide such notice to the 
veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that: (1) informs 
him that he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his lumbar and 
cervical spine disabilities and the effect 
that worsening has on his employment and 
daily life; (2) informs him of all 
potentially applicable diagnostic criteria 
with regard to his claim for an increased 
rating for his right knee disability; and 
(3) provides him with examples of the 
types of medical and lay evidence to 
submit in support of his increased rating 
claim.  

2.  Request the veteran's VA treatment 
records to include the report of an MRI 
and any other tests for a right knee 
disability from July 2006 to the present.  

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the current degree of disability of the 
veteran's right knee.  The claims folder 
must be made available and reviewed by the 
examiner.  Any indicated tests should be 
performed.  All current residuals, to 
include scars, instability and limitation 
of motion and all resulting functional 
impairment should be identified.  The 
examiner is also asked to provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided in a 
legible report.

4.  Then readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted in full, the veteran should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

